DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 28, 2022 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 29, 2022.
Response to Arguments
Applicant’s arguments, filed July 28, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Platon et al. (US 20100007225 A1, hereinafter “Platon”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moros et al. (EP 3522335 A1, hereinafter “Moros”) in view of Platon et al.  (US 20100007225 A1, hereinafter “Platon”).
Regarding claim 1, Moros discloses an electric motor (10, [0001-0002], [0044-0045], [0053-0054], see figs. 4A-4B for general overall structure and figs. 8A-8B for specific embodiment) comprising:
a stator (11) presenting a stator raceway (25);
a rotor (12) movable relative to said stator (11) about an axis and presenting a rotor raceway (15) disposed in radially spaced and opposing relationship with said stator raceway (25) to define a gap (13) therebetween;
a cooling medium (23) disposed in said gap (13) for supporting said rotor (12) relative to said stator (11); and said stator raceway (25) including a bearing structure comprised of a plurality of hydrodynamic surfaces (flat surfaces between the recesses/grooves “18”, see “HS” on annotated fig. 8B) aligned in parallel relationship ([0026], [0035]) along said stator raceway (25) and a plurality of hydrostatic pockets (recesses/grooves, [0035], see “18” in fig. 8B) disposed in radially recessed relationship relative to said hydrodynamic surfaces (flat surfaces between the recesses/grooves).

    PNG
    media_image1.png
    765
    476
    media_image1.png
    Greyscale

Moros does not disclose the cooling medium being a lubricant used to support said rotor relative to said stator. 
Platon teaches an electric motor (Fig. 10, 18) that uses a lubricant (Fig. 10, 140) to support a rotor (Fig. 10, 10) relative to a stator (Fig. 10, 14) (“A fluid, such as the fluid lubricant 140 shown in FIG. 10, fills the gap 142 between the rotor segment 10 and the pair 12 of stator segments 14”, [0101]).

    PNG
    media_image2.png
    542
    511
    media_image2.png
    Greyscale

 	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the motor of Moros to sunstitute the cooling fluid with the supporting lubricant of Platon. 
	This would have the advantage of providing greater support and protection for the motor (“A pair of seals 144 disposed on either side of the rotor segment 10 in the gap 142 prevent leakage of the fluid lubricant 140. The fluid lubricant 140 is used to slidably couple the rotor segment 10 and the pair of stator segments 14 such that the rotor segment 10 is operable to move relative to the pair of stator segments 14 without contacting either stator segment 14. The fluid lubricant 140 may be under pressure to prevent contact between the rotor segment 10 and either stator segment 14”, [0101]). 
Regarding claim 2, Moros in view of Platon discloses the lubricant supported electric motor as set forth in claim 1. Moros further discloses that said plurality of hydrodynamic surfaces (HS, see annotated fig. 8B) are each disposed in axially spaced relationship with one another (see fig. 8B) and each of said plurality of hydrostatic pockets (18) are disposed axially between a pair of adjacent ones of said plurality of hydrodynamic surfaces (HS).

    PNG
    media_image3.png
    367
    422
    media_image3.png
    Greyscale

	Regarding claim 10, Moros in view of Platon discloses the lubricant supported
electric motor as set forth in claim 1. Moros further discloses that said rotor (12) extends
along the axis and is rotatably disposed within (see figs. 4A-4B) said stator (11).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moros in view of Platon and Niijima (US 20190280536 A1).
Regarding claim 3, Moros in view of Platon discloses the lubricant supported electric motor as set forth in claim 2. Moros further discloses that said stator extends axially from a first stator end (upper end, see fig. 8B) to a second stator end (lower end, see fig. 8B).
	Moros does not disclose that said plurality of hydrostatic pockets include a first set of hydrostatic pockets extending in circumferentially spaced and aligned relationship adjacent said first stator end and a second set of hydrostatic pockets extending in circumferentially spaced and aligned relationship adjacent said second stator end.
However, Niijima teaches (see fig. 6, [0058-0068]) a plurality of hydrostatic pockets (31) which include a first set of hydrostatic pockets (see left marked area on annotated fig. 6) extending in circumferentially spaced and aligned relationship adjacent said first stator end (left end in fig. 6) and a second set of hydrostatic pockets (see right marked area) extending in circumferentially spaced and aligned relationship adjacent said second stator end (right end in fig. 6).

    PNG
    media_image4.png
    468
    413
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electric motor of Moros in view of Platon take on the recited arrangement, in order to efficiently cool the middle region in the axial direction of the stator while preventing a decrease in a heat exchange efficiency in the outer region in the axial direction of the stator, as taught by Niijima ([O066]).
Regarding claim 4, Moros in view of Platon and Niijima discloses the lubricant supported electric motor as set forth in claim 3.
 Moros does not disclose that said bearing structure includes a drain gutter radially recessed from said plurality of hydrodynamic surfaces and extending circumferentially along said stator raceway in axially spaced relationship between said first and second sets of hydrostatic pockets.

However, Niijima teaches a stator bearing structure including a drain gutter (see annotated fig. 6 below) radially recessed from a plurality of hydrodynamic surfaces (outer surfaces of “437c’) and extending circumferentially along said stator raceway in axially spaced relationship between said first (see left marked area on annotated fig. 6 below) and second (see right marked area on annotated fig. 6 below) sets of hydrostatic pockets (31).

    PNG
    media_image5.png
    421
    426
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have the electric motor of Moros in view of
Platon take on the recited arrangement, in order to efficiently cool the middle region in the
axial direction of the stator while preventing a decrease in a heat exchange efficiency in
the outer region in the axial direction of the stator, as taught by Niijima ([0066)).
	
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moros in view of Platon, Niijima, and Sugimoto et al. (US 20110133580 A1, hereinafter “Sugimoto”).
	Regarding claim 5, Moros in view of Platon and Niijima discloses the lubricant supported electric motor as set forth in claim 4, but does not disclose that said stator includes a plurality of lubricant supply tubes disposed in fluid communication with said plurality of hydrostatic pockets and at least one lubricant return tube disposed in fluid communication with said drain gutter.
However, Sugimoto teaches ([(0057-0058)) a stator which includes a plurality of lubricant supply tubes (403) disposed in fluid communication with a plurality of hydrostatic pockets (200) and at least one lubricant return tube (41) disposed in fluid communication with a drain gutter (402).

    PNG
    media_image6.png
    591
    842
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    651
    766
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Moros in view of Platon and Niijima, the recited arrangement, in order to remove heat efficiently from the stator, as taught by Sugimoto ([0062)).
Regarding claim 9, Moros in view of Platon, Niijima and Sugimoto discloses the lubricant supported electric motor as set forth in claim 5. Moros does not disclose that said stator includes a continuous sleeve disposed over and circumferentially around said stator laminations between said first and second stator ends to form said bearing structure.
However, Niijima further discloses (see fig. 1) that the stator includes a continuous sleeve (30) disposed over and circumferentially around said stator laminations (16, [0034]) between said first and second stator ends (see fig. 1) to form said bearing structure (31, 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Moros in view of Platon, Niijima, and Sugimoto, the recited sleeve, in order to hold and fix the stator in position, as taught by Niijima ([0037]).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moros in view of Platon, Niijima, Sugimoto, and Baik et al. (US 20100225183 A1, hereinafter “Baik”).
Regarding claim 6, Moros in view of Platon, Niijima and Sugimoto discloses the lubricant supported electric motor as set forth in claim 5.
Moros does not disclose that said stator is comprised of a plurality of stator laminations stacked upon one another along the axis, and each of said plurality of lubricant supply tubes and said at least one lubricant return tube pass between adjacent ones of said stacked stator laminations.
However, Baik teaches ([0038-0039]) a stator which comprises of a plurality of stator laminations (300, [0038]) stacked upon one another along the axis (see dashed line on annotated fig. 7), and a plurality of lubricant supply tubes (310, 410) and at least one lubricant return tube (LRT, see annotated fig. 7) pass between adjacent ones of said stacked stator laminations (300).

    PNG
    media_image8.png
    307
    462
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Moros in view of Platon, Niijima, and Sugimoto, the recited arrangement, in order to eliminate stator heat in an efficient manner, as taught by Baik ([0014], [0030]).

Regarding claim 7, Moros in view of Platon, Niijima, Sugimoto, and Baik discloses the lubricant supported electric motor as set forth in claim 6. 
Moros does not disclose that an inner or outer diameter of said stacked stator laminations is machined to form said plurality of hydrodynamic surfaces, said plurality of hydrostatic pockets and said drain gutter.
However, Sugimoto further discloses that an outer diameter of the stacked ([0083-0084]) stator laminations is machined ([0084]) to form the hydrostatic pockets (230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use in the electric motor of Moros in view of Platon, Niijima, Sugimoto, and Baik, the recited machining process, as taught by Sugimoto ([0084]), in order to provide better accuracy and thus easier manufacturing.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moros in view of Platon, Niijima, Sugimoto, Baik, and Dokonal et al. (US 9013086 B2, hereinafter “Dokonal”).
Regarding claim 8, Moros in view of Platon, Niijima, Sugimoto, and Baik teaches the lubricant supported electric motor as set forth in Claim 7.
Moros does not wherein each of said stator laminations collectively defining said plurality of hydrodynamic surfaces includes a circumferential edge being beveled on both a first edge side disposed facing said first end of said stator and a second edge side disposed facing said second end of said stator to form a lubricant relief channel disposed between adjacent first and second beveled side edges of each stator laminations forming said plurality of hydrodynamic surfaces.
	Dokonal teaches an electric motor with stator laminations (Fig. 3, 152) the include a circumferential edge (Fig. 3, inner circumferential edge of stator 74) being beveled on both a first edge side disposed facing said first end of said stator (Fig. 3, lamination on left most side is beveled) and a second edge side (Fig. 3, lamination on right end of the stack is also beveled) disposed facing said second end of said stator to form a relief channel (Fig. 3, 142) disposed between adjacent first and second beveled side edges of each stator laminations. 

    PNG
    media_image9.png
    704
    490
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electric motor of Moros in view of Platon, Niijima, Sugimoto, and Baik so that the outer circumferential edge of the stator included the bevels taught by Dokonal. 
	This would allow as space for a material (such as the lubricant of Moros in view of Platon, Niijima, Sugimoto, and Baik) to press against the stator and form a more stable machine (“ As the polymeric material is injected into the mold, the material flows into the passageways 140, 142 defined in the yoke 120 of the stator core 74. In that way, the support beams 144 of the shell 72 are formed. As shown in FIG. 10, the support beams 144 extend through the passageways 140, 142. In the passageways 140, a number of cylindrical support beams 310 are formed. In each passageway 142, a support beam 312, which has a triangular cross-section, is formed in the yoke 120. The support beams 310, 312 of the shell 72 fill the entire volume of the passageways 140, 142, thereby increasing the stiffness and strength of the stator 52”, col. 9, 16-27). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moros in view of Platon and Sato (US 5497040 A).
Regarding claim 11, Moros in view of Platon teaches the lubricant supported motor of claim 1. 
Moros does not disclose that said rotor is rotatably disposed around said stator.
However, Sato teaches a motor (see fig. 1, col. 6, lines 10-15) comprising a rotor
(8) rotatably disposed around a stator (7).

    PNG
    media_image10.png
    706
    488
    media_image10.png
    Greyscale
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Moros in view of Platon, the rotor rotatably disposed around the stator, in order to have a superior motor that for a given output have less thickness than a corresponding inner type motor, as taught by Sato (col. 1, lines 35-40).
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moros in view of Platon and Sugimoto.
Regarding claim 12, Moros in view of Platon discloses the lubricant supported electric motor as set forth in claim 1.
Moros does not disclose that wherein said rotor is operably interconnected with a wheel of a vehicle.
However, Sugimoto teaches ([0038-0041]) a motor (1) comprising a rotor (3) which is operably interconnected with a wheel (110) of a vehicle (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Moros in view of Platon, said rotor to be operably interconnected with a wheel of a vehicle, in order to have the motor serve as the drive source of the vehicle and provide motion to the wheels, as taught by Sugimoto ([0038-0041]).
Regarding claim 13, Moros in view of Garrard discloses the lubricant supported electric motor as set forth in claim 1. Moros does not disclose that each of said plurality of hydrostatic pockets have a rectangular cross-sectional shape.
However, Sugimoto teaches that each of a plurality of hydrostatic pockets (200,230) have a rectangular cross-sectional shape (see figs. 5A & figs. 14A-14B). 

    PNG
    media_image11.png
    1041
    636
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric motor of Moros in view of Platon, each of the plurality of hydrostatic pockets have a rectangular cross-sectional shape, in order to provide good cooling performance and be able to remove heat with great efficiency, as taught by Sugimoto ([0049], [0080)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834          

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834